DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-2, 4, 6-30 are currently pending.  Claims 3 and 5 are canceled. Claims 29-30 are amended.  Claims 1, 4, 6 and 12 are amended.  
Claims 15-20 are withdrawn as being drawn to a nonelected invention or species.  Claims 1-2, 4, 6-14 and 21-28 are examined on their merits.


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Rejections Withdrawn 
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-2, 4, 6-14 and 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vu et al. US 8901199 (12/2014) in view of Weisberg et al. 4669491 (6/2/1987), Doan US 2008/0159973 (7/3/2008) and Valenty US 5435994 (7/25/1995) is withdrawn.   
New Rejections/Rejections Maintained  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 4, 6-14 and 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vu et al. US 8901199 (12/2014) in view of Weisberg et al. 4669491 (6/2/1987), Doan US 2008/0159973 (7/3/2008) and Marr-Leisy et al. US 5,516,509 (5/14/1996).   
Vu et al. (Vu) teaches a curable nail coating composition containing hydroxyethylmethacrylate in an amount of about 0 to 50%. (See col. 5, lines 5-15 and claim 1).  Hydroxyethylmethacrylate is called for in instant claims 9 and 28.  It is a hydroxyalkylmethacrylate as called for in instant claims 1 and 21.  Hydroxyethylmethacrylate can be a monomer as called for in claim 1.  Vu teaches that monomers such as hydroxyethyl methacrylate are present in an amount of about 0 to 50% which overlaps with the about 5 to about 60% called for in claim 1.  Vu also teaches that oligomers may also be present in its composition and may be present in an amount of about 0 to 50%. (See col. 5, lines 5-15 and claim 1).  The 0 to 50% oligomer overlap with the 15 to 80 wt% oligomer called for in instant claims 1 and 21.
Vu teaches that its composition also comprises an acetone solvent. (See col. 11, lines 1-11). Vu teaches a photoinitiator as called for in claims 1 and 21. (See Vu claim 15).  Vu teaches the photoinitator hydroxyl cyclohexyl phenylketone. (See col. 10, lines 35-40).  Vu also teaches a colorant. (See claim 21).  Vu also teaches a rheology modifier that is a methacrylate copolymer as called for in instant claims 4 and 24.  (See col. 2, lines 39-53).  Vu teaches that this methacrylate copolymer rheology modifier is important to the 3-D shape of the nail coating.  
Vu teaches that the acetone allows for the administration of the nail polish and then evaporates to form pores that allow for the easy and complete removal of the polish with another solvent. (See col. 11).  Vu teaches that it provides a protective artificial nail coating having excellent strength and improved adhesion, toughness and 
Vu does not teach particles or particle sizes, a straight chain alkyl methacrylate polymer rheology modifier, a polyurethane dimethacrylate oligomer or an isobornyl methacrylate monomer specifically.  These deficiencies are made up for with the teachings of Weisberg, Doan and Marr-Leisy et al.   
Weisberg et al. (Weisberg) teaches a curable nail coating composition containing hydroxyethylmethacrylate present in particles in a discontinuous phase. (See Weisberg claim 15).  Particle sizes of smaller than 177 micrometers (80 mesh) are taught.  (See Weisberg claim 8).  Indeed, Weisberg teaches that most of the particles in its composition have a size around less than 177 micrometers.  (See Weisberg claim 8, 13).  Weisberg also teaches a composition that also comprises cellulose acetate butyrate. (See col. 10, lines 10-15).  
Weisberg teaches that it provides a protective artificial nail coating having excellent strength and a glossy surface which imparts a gloss or wet look to ordinary fingernail polishes applied thereto.  (See col. 2, lines 60-66).  
Doan teaches a urethane methacrylate oligomer as called for in claims 1, 21 and 27.  Specifically, Doan teaches a UV-curable nail coating composition comprising a urethane methacrylate oligomer in combination with methacrylate monomer, photoinitators and pigments provide a durable nail coating having improved properties. (See Abstract and [0017]).  Doan teaches that the urethane methacrylate in combination with the methacrylate monomer results in an easy to cure coating composition that is 
With respect to the oligomer, Vu teaches amounts of oligomer of 0 to 50% and Doan teaches the specific urethane methacrylate oligomer, so oligomer amounts of 0 to 50% taught in Vu overlap with those called for in instant claims 1 and 21. 
Marr-Leisy et al. (Marr-Leisy) teaches a clear, photocurable coating composition to be applied on a nail for curing upon exposure to ultraviolet light, containing an acrylic polymer film former.  (See Abstract).  Methylmethacrylate polymer as an acrylic film forming polymer that is present in an amount of between 5 and 50%. (See claim 1).  Methylmethacrylate polymer is a polymer that is called for in instant claim 29 and it is a poly(C1-12)alkyl(meth)acrylate called for in instant claims 1 and 21. Methylmethacrylate polymer is also a rheology modifier as called for in claims 1 and 12. 5 and 50% overlaps with the from about 50% to about 60% called for in instant claim 1 and also overlaps with the from about 20% to about 80% called for in instant claim 21.  
Marr-Leisy also teaches isobornyl methacrylate monomer. (See Table 2 and Table 4).  The isobornyl methacrylate monomer is a methacrylate monomer and is  present in an amount of between 40 and 85%. (See Marr-Leisy claim 1).  Between 40 and 85% overlaps with the from about 5 wt% to about 60 wt% called for in instant claims 1 and 21. Marr-Leisy describes the isobornyl methacrylate monomer as photoreactive. (See Abstract and claim 1).  
Marr-Leisy teaches that it fills a need for a quick, curing and more durable nail coating that transitional nail polishes. (See col. 1).  Therefore in light of the teachings 
One of ordinary skill in the art would have been motivated to combine the teachings of Vu with Weisberg, Doan and Marr-Leisy because of the advantages and teachings of Weisberg, Doan and Marr-Leisy.  Weisberg teaches that it provides a protective artificial nail coating having excellent strength and a glossy surface which imparts a gloss or wet look to ordinary fingernail polishes applied thereto.  (See col. 2, lines 60-66).   Marr-Leisy teaches that its coating cures quickly and is more durable that transitional nail polishes. (See col. 1).  Doan teaches a UV-curable nail coating which is durable and capable of protecting the nail. (See [0019]).  A person of ordinary skill in the art would have been motivated by these advantages to combine polymethylmethacrylate polymer to have a film forming polymer, isobornyl methacrylate monomer, urethane methacrylate oligomer, and a benzophenone photoinitiator.  It would be obvious to use isobornyl methacrylate as a photoreactive monomer and benzophenone as a photoinitator because of Marr-Leisy’s teachings of their making the composition cure quickly.  It would be obvious to use a urethane methacrylate oligomer because of Doan’s teachings of its good durability as a coating and protective effects for the nail. 
Thus, the invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention as evidenced by the references.
With respect to the stability properties called for in claims 12-13, the prior art references are silent with respect to the exact properties.  The prior art references teach all of the claimed component in the same amounts (at the overlap of the ranges). It In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
With respect to the viscosity called for in claims 1 and 2, the prior art references are silent with respect to the exact viscosity.  Marr-Leisy teaches that the isobornyl methacrylate is present in an amount of about 2 to 55% which overlaps with the from about 50% to about 60% called for in claim 1. (See claims 1 and 10).  Vu also teaches a rheology modifier that is a methacrylate copolymer that is important to the 3-D shape of the nail coating, so it would be obvious for a person of ordinary skill in the art to manipulate the amount of rheology modifier to achieve the claimed viscosity.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The rejection of claims 1-2, 4, 6-14 and 21-28 and newly applied to claims 29-30 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of US Patent No. 9084738 in view of Weisberg 4669491 (6/2/1987) is maintained. 
          Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a photopolymerizable gel nail coating composition comprising hydroxyethylmethacrylate, isobornyl methacrylate, polyurethane dimethacrylate oligomer, trimethylolpropane trimethacrylate cross-linker and a photoinitiator.  The claims of US Patent No. 9084738 are also directed to a  differ from those of the instant application because they are not directed to a trimethylolpropane trimethacrylate cross-linker.  These deficiencies are made up for in the teachings of Weisberg et al. 4626428.   
The teachings of Weisberg et al. are described supra.  A person of ordinary skill would have been motivated to use the trimethylolpropane trimethacrylate cross-linker taught by Weisberg et al. in the composition of US Patent Application No. 15/817115  because Weisberg teaches that it provides a protective nail coating having excellent strength and a glossy surface which imparts a glossy or wet look to ordinary fingernail polishes applied thereto.  


The rejection of claims 1-2, 4, 6-14 and 21-28 and newly applied to claims 29-30 on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US Patent Application No. 16/310422 in view of Vu et al. US 8901199 (12/2014) is maintained.  
          Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a photopolymerizable gel nail coating composition comprising hydroxyethylmethacrylate, isobornyl methacrylate, polyurethane dimethacrylate oligomer, trimethylolpropane trimethacrylate cross-linker and a photoinitiator.  The claims of US Patent Application No. 16/310422 are also  differ from those of the instant application because they are not directed to a methacrylate copolymer rheology modifier specifically.  This deficiency is made up for with the teachings of Vu.   
The teachings of Vu are described supra.  A person of ordinary skill would have been motivated to use the methacrylate copolymer rheology modifier taught by Vu in the composition of US Patent Application No. 16/310422 because Vu teaches that this rheology modifier is important to the 3-D shape of the nail coating.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The rejection of claims 1-2, 4, 6-14 and 21-28 and newly applied to claims 29-30 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13, 16-26 and 30 of US Patent Application No. 15/817115 in view of Vu et al. US 8901199 (12/2014) is maintained.
          Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a photopolymerizable gel nail coating composition comprising hydroxyethylmethacrylate, isobornyl methacrylate,  are also directed to a photopolymerizable cosmetic nail coating composition comprising photopolymerizable gel nail coating composition comprising hydroxyethylmethacrylate, isobornyl methacrylate, polyurethane dimethacrylate oligomer, and a photoinitiator.  The claims of US Patent Application No. 15/817115 differ from those of the instant application because they are not directed to a methacrylate copolymer rheology modifier specifically.  This deficiency is made up for with the teachings of Vu.   
The teachings of Vu are described supra.  A person of ordinary skill would have been motivated to use the methacrylate copolymer rheology modifier taught by Vu in the composition of US Patent Application No. 15/817115 because Vu teaches that this rheology modifier is important to the 3-D shape of the nail coating.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments 
Applicants’ comments of March 18, 2022 have been fully reviewed and are found to be somewhat persuasive for the reasons described below.
Applicants request that the double patenting rejections be held in abeyance until the indication of allowable subject matter. 

Applicants point to the amendments to claim 1 to require a straight or branched C1-12 alkyl group and argue that in light of the amendment to the claim, the isobornyl methacrylate cited in the Office Action in Valenty cannot satisfy this limitation of the amendment claims.  

In light of the amendments to the claims and Applicants’ arguments the Office agrees and the rejection has been withdrawn above.  Please note the new rejection applied above.  
Prior art reference Marr-Leisy, applied in the rejection above, teaches a clear, photocurable coating composition to be applied on a nail for curing upon exposure to ultraviolet light, containing an acrylic polymer film former.  (See Abstract).  Methylmethacrylate polymer is an acrylic film forming polymer that is present in an amount of between 5 and 50%, overlapping with the claimed amounts. (See Marr-Leisy claim 1).  Marr-Leisy also teaches isobornyl methacrylate monomer present in an amount of between 40 and 85%. (See Table 2 and Table 4 and Marr-Leisy claim 1).  
One of ordinary skill in the art would have been motivated to combine the teachings of Vu with Weisberg, Doan and Marr-Leisy because of the advantages and teachings of Weisberg, Doan and Marr-Leisy.  Weisberg teaches that it provides a protective artificial nail coating having excellent strength and a glossy surface which imparts a gloss or wet look to ordinary fingernail polishes applied thereto.  (See col. 2, lines 60-66).   Marr-Leisy teaches that its coating cures quickly and is more durable that 
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained for reasons of record as no action regarding this rejection has been taken by applicants at this time.
The remainder of Applicants’ arguments are moot in light of the new rejections applied above.  

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619




/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619